 Case: 2:21-cv-00042-SDM-EPD Doc #: 4 Filed: 01/25/21 Page: 1 of 1 PAGEID #: 13




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


Julie Castell,                         :     CASE NO.: 21cv-42

                                       :     JUDGE MORRISON
                   Plaintiff,
                                       :     MAGISTRATE PRESTON DEAVERS
      v.
                                       :
Commissioner of Social Security,
                                       :
                   Defendant.

                                OPINION AND ORDER

      This matter is before the Court for consideration of a Report and

Recommendation issued by Magistrate Judge Preston Deavers on January 8, 2021.

(ECF No. 3). The time for filing objections has passed, and no objections have been

filed. Therefore, the Court ADOPTS the Report and Recommendation. For the

reasons set forth in the Report and Recommendation, the Court DENIES Ms.

Castell’s Motion for Leave to Proceed in forma pauperis (ECF No. 1.)

      IT IS SO ORDERED.



                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE
